DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 11, 13, 14, 18, 20, 23, 27, 28, 30, 36, 43 and 44 are pending.

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 28 September 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not shown that a serious search burden would result if all of the claims are examined together.  This is not found persuasive because methods for detecting would be distinct from methods of treating which have acquired a separate status in the art in view of their different classification and the inventions would raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Thus, there would be a serious search burden if all of the claims are examined together.
Claims 1-8, 11, 13, 14, 18, 20, 23, 27, 28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 36, 43 and 44 are under examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 36, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ao et al, (Methods Mol Biol, 1634:235-246, 2017) in view of Chen et al (US 2016/0222118, published 4 August 2016).
The claims are drawn to a method of detecting and treating non-small-cell lung cancer in a subject, the method comprising:
obtaining or having obtained nucleated cells from a subject;
contacting the nucleated cells with an anti-pan-cytokeratin (pan-CK) antibody, an
anti-epidermal growth factor receptor (EGFR) antibody, an anti-human epidermal growth factor receptor 2 (HER2) antibody, an anti-mucin I (MUCI) antibody, or an anti-plastin 3 (PLS3) antibody, and an anti-programmed death-ligand (PD-L1) antibody;
detecting binding of the anti-pan-CK antibody, the anti-EGFR antibody, the antiHER2 antibody, the anti-MUCI antibody, or the anti-PLS3 antibody, and the binding of the anti-PD-L1 antibody to the nucleated cells, wherein binding of the anti-pan-CK antibody, the anti-EGFR antibody, the anti-HER2 antibody, the anti-MUCI antibody, or the anti-PLS3 antibody and the binding of the anti-PD-L1 antibody is to the nucleated cells, wherein a cell positive for pan-CK, EGFR, HER2, MUCI, or PLS3, and PD-L1 indicates non-small-cell lung cancer in the subject; and
treating the non-small-cell lung cancer in the subject with a PD-L1 inhibitor.

Ao discloses the detection of a combination of markers including cytokeratin, EGFR, HER2, MUCI, PLS3, and PD-L1 on circulating NSCLC tumor cells using fiber-optic array scanning technology (abstract; pages  238-241).
	Ao does not disclose treating the NSCLC cells with a PD-L1 inhibitor.  
	Chen teaches treating circulating tumor cells expressing PD-L1, including NSCLC tumor cells,  with anti-PDL1 antibodies (paragraphs 6, 7 13, 20, 51, 53, 59, 60, 96, 147, 165, 205, 207, 224-226).
	One of ordinary skill in the art would be motivated to apply Chen’s treatment of tumor cells expressing PD-L1 with anti-PD-L1 antibodies because both Chen and Ao disclose the detection of cancer biomarkers, such as PD-L1 on circulating NSCLC tumor cells.  It would have been prima facie obvious to combine Ao’s method of detecting cytokeratin, EGFR, HER2, MUCI, PLS3, and PD-L1 using antibodies in the fiber-optic array scanning technology with Chen’s treatment of tumor cells expressing PD-L1 with anti-PD-L1 antibodies to have a method of detecting and treating non-small-cell lung cancer in a subject, comprising obtaining or having obtained nucleated cells from a subject, contacting the nucleated cells with an anti-pan-cytokeratin (pan-CK) antibody, an anti-epidermal growth factor receptor (EGFR) antibody, an anti-human epidermal growth factor receptor 2 (HER2) antibody, an anti-mucin 1 (MUC1) antibody, or an anti-plastin 3 (PLS3) antibody, and an anti-programmed death-ligand (PD-L1) antibody, detecting binding of the anti-pan-CK antibody, the anti-EGFR antibody, the antiHER2 antibody, the anti-MUC1 antibody, or the anti-PLS3 antibody, and the binding of the anti-PD-LI antibody to the nucleated cells, wherein binding of the anti-pan-CK antibody, the anti-EGFR antibody, the anti-HER2 antibody, the anti-MUCI antibody, or the anti-PLS3 antibody and the binding of the anti-PD-L1 antibody is to the nucleated cells, wherein a cell positive for pan-CK, EGFR, HER2, MUCI, or PLS3, and PD-L1 indicates non-small-cell lung cancer in the subject, and treating the non-small-cell lung cancer in the subject with a PD-L1 inhibitor.


Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642